Citation Nr: 1121155	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.  The Veteran died in October 2006; the appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A notice of disagreement was filed in July 2007, a statement of the case was issued in October 2007, and a substantive appeal was received in November 2007.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in October 2006 of cardio-respiratory arrest and coronary artery disease, and other significant conditions contributing to death but not resulting in the underlying cause were diabetes mellitus, type II, cerebrovascular accident, and depression.  

2.  At the time of his death, the Veteran was not service-connected for any disability.   

3.  The Veteran did not have active service in the Republic of Vietnam, and there is no probative evidence he was exposed to herbicides during his active service.

4.  In the absence of presumed exposure to herbicides, coronary artery disease and diabetes mellitus, type II, cannot be presumed to have been incurred in or as a result of active service.  

5.  There is no probative lay or medical evidence of any treatment or symptoms of the causes of the Veteran's death during his military service, within one year of service, or for many years thereafter, and there is no competent medical opinion of record linking the causes of his death and his military service.

6.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ  decision on a claim for VA benefits.  

In November 2006, a VCAA letter was issued to the appellant with regard to her claim.  The VCAA letter has notified her of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  While the notice did not specifically comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board finds that such lack of notice is nonprejudicial and moot in light of the denial of service connection for the cause of the Veteran's death.  Such notice was issued prior to the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which applies to claims for dependency and indemnity compensation benefits.  Such notice, however, essentially complied with Hupp, in that it included an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Board notes that service-connection was not in effect for any disability during the Veteran's lifetime so notice was unnecessary with regard to a notice of service-connected conditions or an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records are on file, as is his death certificate.  There is otherwise no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

As will be discussed in detail below, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," nor does the evidence suggest that the disorders were caused or contributed to his death may be associated with his service, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In-service herbicide exposure, which is the central tenet of the appellant's claim, is not supported by the evidence of record.  In other words, absent such evidence, the Board finds that it is unnecessary to ask a medical expert to review the record because any medical opinion could not provide competent evidence of the incurrence of a disability in service.  

In addition, the Board acknowledges the recent Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion or examination in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In essence, here, the Board has determined there is no probative evidence of herbicide exposure during service.  As such, presumptive service connection for diabetes mellitus is not warranted.  In addition, the service treatment records are silent for any reference to any of the eventual causes of the Veteran's death.  Consequently, there is no reasonable possibility of substantiating this claim on any basis; as such, a VA medical opinion is not warranted.  

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.

Service connection

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The appellant contends that the Veteran was exposed to herbicides during his period of service which caused disabilities which caused or contributed to his death.  Notably however, there is no allegation of treatment for or symptoms of any of the eventual causes of his death (coronary artery disease, cardio-respiratory arrest, stroke, diabetes mellitus, or depression) during service from December 1968 to November 1970.  

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and cardiovascular-renal disease, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran's DD Form 214 reflects that he served during the Vietnam era and had 1 year and 28 days of foreign and/or sea service; however, there is a notation that such service was with "USAREUR" which indicates that his foreign service was in Europe.  A January 2007 response from the National Personnel Records Center (NPRC) reflects that the Veteran did not service in the Republic of Vietnam.  The evidence of record also does not reflect that the Veteran had service in Korea.  Thus, the evidence of record does not support a finding that the Veteran is presumed to have been exposed to herbicides during his period of active service.

The Veteran's service treatment records reflect that while stateside he served at Fort Gordon, Georgia and Fort Campbell, Kentucky.  The appellant asserts that he was exposed to herbicides while stationed at Fort Gordon.  

Information from the Department of Defense (DOD) on Herbicide Tests and Storage Outside of Vietnam reflects that during the period of December 1966 to October 1967, a comprehensive short-term evaluation was conducted by personnel from Fort Detrick's Plant Science Lab in coordination with contract research on formulations by chemical industry and field tests by USDA and U of HI.  From July 15 to July 17, 1967, there was a field evaluation of disiccants and herbicide mixtures as rapid defoliants.  (DOD, Technical Report 114.)  The agents used were in-house desiccants mixtures and formulations, orange and blue.  This evidence was mentioned by the Veteran's representative in the April 2011 Appellant's Brief.  

Thus, herbicides were used in a limited capacity at Fort Gordon on three days in July 1967; however, the Veteran did not enter service until December 10, 1968.  Thus, the Veteran was not present at Fort Gordon at the time herbicides were used, and service treatment records reflect that he did not serve at Fort Gordon until 1969, thus over a year and a half after the evaluations using herbicides were conducted.  There is no support for a finding of an individual being exposed to herbicides a year and a half after such use.  The evidence of record does not support a finding that the Veteran was exposed to herbicides during service, and thus presumptive service connection for coronary artery disease and diabetes mellitus, type II, is not established.  

There is no support for a finding that any of the conditions that caused the Veteran's death are directly related to service.  A December 1968 induction examination reflects that his 'lungs and chest,' 'heart' and 'psychiatric state' were clinically evaluated as normal.  A urinalysis was negative.  The only defect noted was refractive error.  On a December 1968 Report of Medical History, he denied any significant medical history.  Service treatment records reflect treatment for minor maladies (foot pain and chest cough).  A November 1970 'Statement of Medical Condition' signed by the Veteran reflects that there had been no change in his medical condition since his last examination.  The Veteran's death occurred 36 years after separation from service, and there is no evidence to support a finding that any disability suffered during service caused his death, or materially or substantially contributed to his death, or that any immediate or contributing cause of death was manifested during service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no evidence of record to suggest that his cause of death or any contributing causes were related to his period of service.  There is no lay allegation of continuity of symptoms.  There is also no evidence or allegation of diabetes mellitus or cardiovascular-renal disease to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the appellant's contention that a relationship exists between the Veteran's cause of death and his service, to include her belief that he was exposed to herbicides during his period of active service.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the appellant's lay contentions that the Veteran was exposed to herbicides during service; however, the appellant has submitted no probative evidence of any such exposure and she has no personal knowledge of any such exposure.  Thus, such lay statements lack competence to attest to any herbicide exposure.  In addition, the Veteran's post-service medical and lay records from the 1980s and 1990s reveal treatment for a variety of medical conditions, but the Veteran failed to report any in-service herbicide exposure in these records.  Likewise, the appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise, and the disorders are not the type of medical conditions whose etiology are readily determined by observation.  Thus, the appellant is not competent to offer an opinion with regard to the etiology of the Veteran's death in terms of diabetes mellitus.  

As the conditions which caused or contributed to the Veteran's death were not shown in service, and the records contain no indication of a possible link between his death and active military service or any service-connected disabilities, to include any evidence of herbicide exposure, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  While the Board recognizes the Veteran's honorable service, and sympathizes with the appellant's loss of her husband, the Board finds that the Veteran's death was unrelated to service or to a service-connected disability.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


